      Case 4:18-cv-00247-ALM Document 161-3 Filed 04/24/20 Page 1 of 3 PageID #: 3687


Julie Devlin

From:                 Jeffrey Dorrell
Sent:                 Wednesday, April 22, 2020 12:49 PM
To:                   Jason Van Dyke
Subject:              Re: Certificate of Conference


Perfect. Thanks!!

Sent from my iPhone



       On Apr 22, 2020, at 12:46 PM, Jason Van Dyke <jasonleevandyke@gmail.com> wrote:


       Jeff ‐

       1. Thank you.

       2. Our emails crossed. It looks like my time to amend or supplement has passed, so I will instead deal
       with the issue as set forth in my other email (either through a new lawsuit or as a potential criminal
       matter after I have researched the issue).

       3. I believe that you are reading the rule incorrectly because they procedure set forth in Local Rule AT‐
       2(b)(2) was not applied in my case. I notified the clerk of the discipline but no action was taken, the
       suspension has now expired, and the issue is moot (and there is no requirement of reapplication ‐ the
       discipline is reciprocal according to the local rule). I sent them the order and it's not my fault that they
       failed to follow their own procedures. Although I disagree with your interpretation, I will agree to
       withdraw the subpoena and request a new one from the clerk solely because it's easier than continuing
       to deal with your client's frivolous grievance filings.

       4. I am too busy for the rest of the week as well. What I propose is this: I will come up with my specific
       responses to your objects and assertions of privilege and send them to you by Sunday night so that you
       can have a look at them. We can try to narrow the issues between Monday and Wednesday, and agree
       to have a call sometime between Thursday and Friday. Would that be acceptable?

       Jason Van Dyke
       Attorney at Law

       On Wed, Apr 22, 2020 at 12:31 PM Jeffrey Dorrell <JDorrell@hanszenlaporte.com> wrote:
        Jason,

           1. NOT opposed to your motion to withdraw the emergency motion for ruling.

           2. OPPOSED to the motion for leave to amend the complaint.

           3. I have been asked to file a motion to quash your Wordpress subpoena as invalid. The ground is that
           your membership in the U.S. Eastern District was “automatically” lost when you were suspended by the
           Texas State Bar. See LR AT‐2(b). Unfortunately, your membership in the U.S. Eastern District was not
           automatically reinstated when your suspension by the Texas State Bar ended. See LR AT‐2(f). You have


                                                                  Exhibit 3
                                                             1
Case 4:18-cv-00247-ALM Document 161-3 Filed 04/24/20 Page 2 of 3 PageID #: 3688
 to reapply. Of course, an attorney may issue and sign a subpoena only if he is authorized to practice in
 the issuing court. Fed. R. Civ. P. 45(a)(3); 2013 Notes to FRCP 45 at ¶ 2. Therefore, if I am reading
 these rules correctly, you were not authorized to sign the Wordpress subpoena on March 27,
 2020. Doing so without authorization may be a basis for further disciplinary action, which my client
 will surely jump on. If you agree that I am reading these rules correctly, you might consider saving me
 the trouble of filing the motion to quash (and sidestepping any disciplinary issue) by simply notifying
 Wordpress that the subpoena is withdrawn. You can easily have it re-issued by the clerk. If you don’t
 wish to withdraw the March 27, 2020, subpoena, then I will assume you are OPPOSED to my motion to
 quash it.

 4. I have been a little under the weather this week and have let a few more things fall through the cracks
 by over-delegating. I believe the correct answer to most or all of the production requests to which we
 asserted a Fifth Amendment privilege is that we have no responsive documents to identify in a privilege
 log. If you can give me until the end of the week to re-review, I will amend to add that to
 the appropriate requests and we can “hotline” next week on any remaining objections. (I’m up to my
 armpits in hotly-contested mandamus petitions this week.)

 Regards,

            Jeff
 <image001.png>

  Jeffrey L. Dorrell
  Board Certified—Civil Trial Law
  Texas Board of Legal Specialization
  Equity Partner

  jdorrell@hanszenlaporte.com hanszenlaporte.com
  p: 713-522-9444 f: 713-524-2580
  14201 Memorial Drive, Houston, Texas 77079




         On Apr 22, 2020, at 11:33 AM, Jason Van Dyke <jasonleevandyke@gmail.com> wrote:

         Jeff ‐

         As the matter is now moot, I wish to confer with you about withdrawing my motion for
         a protective order and motion for an emergency ruling on the same. Please let me
         know if you are opposed to my withdrawal of both motions.

         As promised, I will be dealing with your client's behavior by a motion for leave to file a
         fourth amended complaint alleging an additional cause of action for invasion of
         privacy. I am assuming that you are opposed.

         ‐‐
         Jason L. Van Dyke
         Attorney at Law, Receiver


                                                     2
Case 4:18-cv-00247-ALM Document 161-3 Filed 04/24/20 Page 3 of 3 PageID #: 3689




 ‐‐
 Jason L. Van Dyke
 Attorney at Law, Receiver
 200 Chisholm Place, #250
 Plano, TX 75075
 P ‐ (469) 964‐5346
 F ‐ (972) 421‐1830
 jason@vandykelawfirm.com




                                       3
